DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 01/23/2020.  The concurrently filed preliminary amendment having been entered, claims 1-9 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 01/23/2020 and 09/08/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nasu et al (US 2015/0065595 A1).
	Regarding Claim 1, Nasu et al have disclosed a polyethylene resin composition having a weight-average molecular weight of 201,000, wherein, as measured by cross-fractionation chromatography, the cumulative elution volume from 40°C to lower than 91°C is 8.1%, the cumulative elution volume from 91°C to lower than 100°C is 53.0%, the cumulative elution volume from 100°C to lower than 105°C is 38.0%, and the cumulative elution volume from 105°C to lower than 120°C is 0.9% (see Table 2: Example 5).  Nasu et al do not explicitly indicate whether there was an eluted component having a weight-average molecular weight (Mw) of at least 200,000 at a temperature of at least 85°C to lower than 105°C.  However, as shown in Fig. 3 of Nasu et al, considering that for the polyethylene resin composition having a weight-average molecular weight of 201,000, most of the eluted components were eluted at temperatures of at least 85°C to lower than 105°C, it is plausible to infer that there was at least one eluted component having a weight-average molecular weight (Mw) of 200,000 or more at a temperature of at least 85°C to less than 105°C, as claimed.  Further support for this position is based on the fact that the polyethylene resin composition of Example 5 of Nasu et al was produced using a Ziegler-Natta catalyst Z2 obtained by a preparation method similar to that used to produce a Ziegler-Natta catalytic component used in the present application. In particular, it is noted that the preparation method of the catalyst Z2 involved reacting precursor compounds corresponding to the applicant’s organic magnesium compound (C-1), chlorinating agent (C-2) and titanium compound (C-5).  See Nasu et al at paragraphs [0120]-[0121] and cf. paragraphs [0054]-[0058] of instant specification.  It is further noted that the catalyst Z2 was used in a slurry polymerization as per Example 5 together with triethyl cf. paragraphs [0090]-[0092] of instant specification.  Examiner therefore takes the position that one of ordinary skill in the art at the time of filing would have expected that the elution characteristics and molecular weight parameters of the aforementioned polyethylene resin of Nasu et al would not differ materially from those of the polyethylene composition of the rejected claims. 
As per MPEP 2112, “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…” as that required with respect to product-by-process claims. In re Fitzgerald, 205 USPQ 594, 596 (CCPA 1980).  Further, when there is sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The burden here is therefore shifted to applicant to prove that the features used to define the polyethylene composition of the instant application would not be present in the polyethylene resin composition disclosed by Nasu et al. 
	Regarding Claim 3, Nasu et al disclose or least render prima facie obvious a polyethylene composition as per claim 1.  Nasu et al do not explicitly characterize the polyethylene resin composition in terms of chlorine content.  However, based on the similarity in production methods of the Ziegler-Natta catalyst used in Nasu et al and the catalytic component used in embodiments of the instant application as discussed above, it is reasonable to presume that, prima facie, the polyethylene resin composition of at least Example 5 of Nasu et al will intrinsically possess a chlorine content within the claimed range. 
	Regarding Claim 4, Nasu et al disclose or least render prima facie obvious a polyethylene composition as per claim 1 as discussed above.  Nasu et al further teaches that calcium stearate is 
	Regarding Claims 5 and 6, Nasu et al disclose or least render prima facie obvious a polyethylene composition as per claim 1 as discussed above.  Nasu et al do not directly disclose the cumulative elution ratio from 50°C to 94°C, as measured by cross fractionation chromatography.  However, with reference to Fig. 3 thereof, it is evident that the cumulative elution ratio falls within the numerical value range of 40% by mass or less (for claim 5) and 10% by mass or more (for claim 6).  
	Regarding Claims 2, 8 and 9, Nasu et al disclose or least render prima facie obvious a polyethylene composition as per claim 1 as discussed above.  Further, Nasu et al in Example 5 obtain a polyethylene resin composition by the same operation as in Example 1 (see para [0192]).  As the operation of Example 1 involves a slurry polymerization, it follows that the final product of Example 5 is a polyethylene resin composition that comprises a polyethylene powder.  However, Nasu et al is silent as to whether an on-sieve component is absent when the polyethylene composition is sifted according to JIS Z 8815 or whether the polyethylene composition satisfies expression 1 in claim 8 when the polyethylene powder is classified into a coarsest-powder segment, a largest-percentage segment and a finest-powder segments according to JIS Z 8815.  Nasu et al also is silent as whether a difference between a resin temperature at which a peak of the largest torque is detected and a resin temperature at which a peak of the second largest torque is detected is 25oC or less in a torque curve obtained by kneading a mixture of the polyethylene resin composition under the conditions specified in claim 9.   Nevertheless, as pointed out above, the polyethylene resin composition of Example 5 of Nasu et al was produced using a Ziegler-Natta catalyst Z2 obtained by a preparation method similar to the applicant’s and under slurry polymerization conditions within the scope of polymer synthesis conditions used in the present application.  Furthermore, the polyethylene resin composition of Nasu et al is described as excellent in processability and capable of providing a microporous film excellent in air permeation and cf. para [0009] of instant specification).  Accordingly, examiner takes the position that one of ordinary skill in the art would have expected that the powder characteristics and rheological behavior of the aforementioned polyethylene resin composition of Nasu et al would not differ materially from those of the polyethylene composition of the rejected claims.  The burden therefore shifts to applicant to show otherwise as per Spada, supra, 15 USPQ2d at 1658 (When claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not the properties are shown or suggested in prior art).   

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ker et al (US 9115233 B2) is cited as of interest regarding ethylene copolymer compositions displaying three peaks in a TREF plot (note Fig. 1A).  The citation does not teach a polyethylene resin composition comprising features (A) and (B) as recited in present claim 1.   

Conclusion
Claim 7 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art as represented by Nasu et al does not disclose or adequately suggest a polyethylene composition that comprises three or more peaks in an elution temperature-eluate volume curve as per claim 7 together with the features (A) and (B) as defined in present claim 1.  



Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-25-21